NA Dn A BR YW Wb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01257-RSL Document7 Filed 08/16/19 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CENTRAL FREIGHT LINES, INC., a Texas
Corporation,

Plaintiff,
V.
CHRISTIAN PILLER, an individual,

Defendants.

No. 2:19-cv-01257 RSL

STIPULATION AND

ORDER EXTENDING DEFENDANT’S
ANSWER DEADLINE

Noting Date: August 16, 2019

 

 

Plaintiff Central Freight Lines, Inc. and Defendant Christian Piller stipulate and agree

that the date by which the Defendant shall answer or otherwise file a responsive pleading to

Plaintiff's Complaint be extended by fourteen (14) days, from Friday, August 16, 2019 to Friday,

August 30, 2019.

Stipulated to and Presented on this 16" day of August, 2019.

s/ Jacob M. Downs

Jacob M. Downs, WSBA No. 37982
Robert L. Gillette, WSBA No. 44212
Corr Downs PLLC

100 W. Harrison St., Suite N440
Seattle, WA 98119

Telephone: (206) 962-5040

Email: jdowns@corrdowns.com
Email: rgillette@corrdowns.com
Attorneys for Plaintiff

STIPULATION AND [PROPOSED] ORDER - 1
Case No. 2:19-cv-01257 RSL

s/ Steven W. Block

Steven W. Block, WSBA No. 24299
FOSTER PEPPER PLLC

1111 Third Avenue, Suite 3000
Seattle, Washington 98101-3292
Telephone: (206) 447-4400
Facsimile: (206) 447-9700

Email: steve.block(@foster.com
Attornes for Defendant

FOSTER PEPPER PLLC
1111 THIRD AVENUE, SUITE 3000

SEATTLE, WASHINGTON 98101-3292
PHONE (206) 447-4400 FAx (206) 447-9700

 
N

Oo CO NN DBD TD HB WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01257-RSL Document 7 Filed 08/16/19 Page 2 of 2

ORDER
The parties having so stipulated and agreed, it is hereby SO ORDERED. Defendant’s

deadline to respond to Plaintiff's Complaint is hereby extended until August 30, 2019.

 

%
DATED thisZ0 day of Pruay sv , 2019.

Ai S Cahn

Judge Robert S. Lasnik
United States District Court Judge

 

STIPULATION AND [PROPOSED] ORDER - 2 FOSTER PEPPER PLLC

Case No. 2:19-cv-01257 RSL 1111 THIRD AVENUE, SUITE 3000
SEATTLE, WASHINGTON 98101-3292

PHONE (206) 447-4400 FAx (206) 447-9700

 
